Title: From George Washington to James Craik, 25 June 1779
From: Washington, George
To: Craik, James


        
          Dr Sir
          Head Qrs New Windsor June 25: 1779
        
        I received Your Letter to Mr Harrison. As nothing can be more disagreable—or more injurious to the public service than disputes and differences between the Army and people—I would wish to avoid them in every possible case. In the present instance—as the Inhabitants do or soon will, want their Barnes—and have applyed to the Governor & Council to have the sick removed; I wish that they may be carried to Pluckhimin—where I should hope, the Barracks may be made to afford them tolerable accomodations—and the more so, as it was thought at first on inquiry into the matter—that they would answer. I am Dr Sir with great regard Yr Most Obedt sert
        
          G. Washington
        
      